Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REMARKS
Applicant's arguments filed 04/50/2021 have been fully considered but they are not persuasive. 

Applicant’s arguments draw to “wherein a synchronization signal of a second user device directly synchronized to the one or more GNSSs and a synchronization signal of a third user device directly synchronized to the one or more eNBs are prioritized over a synchronization signal of a fourth user device indirectly synchronized to the one or more GNSSs and over a synchronization signal of a fifth user device indirectly synchronized to the one or more eNBs.” (Emphasis Added). Applicant cites (Remarks Pages -10-14) Khoryaev [0042] and [0043] (which are also recited by examiner to address the feature along with other paragraphs 0087, 0142) to support the arguments, which are summarized below: 
(1) “second user device directly synchronized to” to one or more GNSSs” and 
(2) “a third user device directly synchronized to the one or more eNBs”
(3) XU’s and Khoryaev can’t be combined. 
(4) The rejection does not take claim language as whole.   
The examiner respectfully disagrees. 


The examiner respectively disagrees with the applicant. 

Regarding (1): Khoryaev teaches that UE 302 in a moving vehicle synchronizing timing references from GNSS reference sources 304 and eNB source 306 (paragraph 0040). Since in Fig. 3, UE 302 is with a moving vehicle, the moving vehicle can have multiple UEs in it [ie. multiple UEs:[0036]). Another/second user device can be synchronized with aforesaid GNSS reference source 304. “The UEs can also derive and propagate synchronization from GNSS (UE.sub.SS -GNSS).” (0036). Another/second UE is synchronization timing references from GNSS reference sources 304 and eNB source 306 (paragraph 0042-0043).


    PNG
    media_image1.png
    559
    703
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    538
    385
    media_image2.png
    Greyscale


Khoryaev teaches that UE 302 in a moving vehicle synchronization timing references from GNSS reference sources 304 and eNB source 306 (paragraph 0040). Since in Fig. 3, UE 302 is with a moving vehicle, the moving vehicle can have multiple UEs in it [ie. multiple UEs0: [0036] . Another/third user device can be synchronized with aforesaid GNSS reference source 304. “The UEs can also derive and propagate synchronization from GNSS (UE.sub.SS -GNSS).” (0036). Another/third UE is synchronization timing references from GNSS reference sources 304 and eNB source 306: (paragraph 0042-0043).

(3). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, XU teaches “acquiring synchronization with a network based on a first synchronization signal transmitted from a primary BS or a secondary BS, determining a synchronization stratum for the BS based on whether the base station acquired synchronization with the network from the primary BS or from the secondary BS, and transmitting a second synchronization signal for one or more other BSs to use for acquiring synchronization with the network, wherein the transmitting is based, at least in part, on the determined synchronization stratum ” (paragraph 0008). In Khoryaev teaches prioritizing cellular timing references from network references, global navigation satellite system references and propagated references (0002). 

(4). Per MPEP 2143 “Basic Requirements of a Prima Facie Case of Obviousness [R-10.2019]” 
“The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale



The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on common sense or ordinary ingenuity. In re Van Os, 844 F.3d 1359, 1361, 121 USPQ2d 1209, 1211 (Fed. Cir. 2017) ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’").
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
”




“Regarding claims 19/20/26, the combination of XU and Khoryaev, specifically, Khoryaev teaches, wherein based on a second configured communication mode, the GNSS is omitted from the plurality of synchronization sources (claim 15 eNB and GNSS timing is aligned and associated with common resource allocation, unambiguously defining a physical structure of resource pool configuration for data and control, once a UE acquires timing information).”


Thus, the applicant’s arguments are unpersuasive. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/M Mostazir Rahman/Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466